UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 16-1814


COREY MOODY,

                   Plaintiff – Appellant,

             v.

DANIELLE HOLLANDSWORTH, individually; RANDY GIBSON, individually,

                   Defendants – Appellees,

             and

THE CITY OF NEWPORT NEWS, VIRGINIA; JAMES D. FOX, in his official
capacity; RICHARD W. MYERS, in his official capacity; RUSSEL TINSLEY,
individually; RYAN NORRIS, individually,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, District Judge. (4:14-cv-00099-MSD-LRL)


Argued: May 11, 2017                                          Decided: May 30, 2017


Before WILKINSON, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
ARGUED: Timothy Gerard Clancy, CLANCY & WALTER, PLLC, Hampton, Virginia,
for Appellant. James Arthur Cales, III, FURNISS, DAVIS, RASHKIND AND
SAUNDERS, P.C., Norfolk, Virginia; Jeff W. Rosen, PENDER & COWARD, P.C.,
Virginia Beach, Virginia, for Appellees. ON BRIEF: Michael B. Ware, Adrienne M.
Sakyi, SCHEMPF & WARE, PLLC, Yorktown, Virginia, for Appellant. Lisa Ehrich,
PENDER & COWARD, P.C., Virginia Beach, Virginia, for Appellee Danielle
Hollandsworth.    Alan Brody Rashkind, FURNISS, DAVIS, RASHKIND AND
SAUNDERS, P.C., Norfolk, Virginia, for Appellee Randy Gibson.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Corey Moody appeals from the district court’s awards of summary judgment to

police officers Danielle Hollandsworth and Randy Gibson, in their individual capacities,

in this 42 U.S.C. § 1983 civil action. See Moody v. City of Newport News, No. 4:14-cv-

00099 (E.D. Va. June 16, 2016) (the “Opinion”).          Moody was severely injured by

gunshot wounds suffered on December 12, 2012, during a traffic stop and arrest in

Newport News, Virginia. The district court rejected Moody’s excessive force claims

against Hollandsworth and Gibson, and ruled that both officers are entitled to qualified

immunity.

       We have carefully assessed the arguments made by the parties in their briefs and at

oral argument. We have also fully evaluated the record on appeal. Having done so, we

are satisfied to adopt the reasoning and analysis of the district court and to affirm on the

basis of the court’s comprehensive and well-crafted Opinion.

                                                                               AFFIRMED




                                             3